Citation Nr: 1628279	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-13 304	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as headaches with blurred vision and dizziness, to include as residuals of an in-service traumatic brain injury.

2.  Entitlement to an initial compensable rating for bilateral hearing loss prior to June 24, 2014; and in excess of 10 percent for the period beginning June 24, 2014.  

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971, which included service in the Republic of Vietnam from September 1970 to December 1971.  Among his awards and decorations, he is the recipient of a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado; which granted service connection for bilateral hearing loss, evaluated as noncompensable, effective July 23, 2009; and for PTSD, evaluated as 50 percent disabling, effective July 23, 2009; the RO also denied entitlement to service connection for headaches with blurry vision.

In an April 2015 rating decision the RO increased the rating for hearing loss to 10 percent, effective June 24, 2010

The Veteran testified before the undersigned at a hearing in April 2016; a transcript has been associated with the electronic claims file.

With respect to the Veteran's service-connection claim, the RO associated additional pertinent evidence with the claim file after the issuance of the May 2015 statement of the case.  See VA treatment records added to VBMS in September 2015 (which include a May 2015 neurology consultation note).  However, in light of the Board's favorable decision in this matter, the Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) 

The Veteran simultaneously filed a new claim for an increased rating for bilateral hearing loss when he withdrew his appeal regarding the initial staged ratings for this disability in April 2016.  The AOJ appears to be developing this issue, as VBMS indicates that a new VA audiological examination has been requested.  However, because the issue has not yet been adjudicated by the RO, a referral is incorporated so that the AOJ may proceed with additional action as appropriate.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2016, after the appeal was perfected but prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issues of entitlement to an initial compensable rating for bilateral hearing loss before June 24, 2014, and entitlement to initial rating in excess of 10 percent for bilateral hearing loss after June 24, 2014.

2.  The Veteran engaged in combat with the enemy.

3.  The Veteran has a current headache disability, which had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to June 24, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss after June 24, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for entitlement to service connection for headaches have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal for Initial Rating Claims for Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In April 2016, the Veteran submitted a written statement expressing his intent "to withdraw from appeal the issue of entitlement to an increased rating for hearing loss."  The Veteran's representative also submitted oral testimony confirming withdrawal of the appeal for hearing loss at the April 2016 Board hearing.  See April 2016 Board Hearing Transcript at p 2.  Thus, the appeal with regard to the initial staged ratings assigned for his hearing loss disability has been properly withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and these initial rating claims are dismissed.

II.  Service Connection for Headaches

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because headaches are not one of the chronic diseases listed in 38 C.F.R. § 3.309(a), the Veteran in this case is prohibited from establishing service connection between his current disability and service based solely on continuity of symptoms.

However, the Veteran in this case alleged that his headaches began immediately following a head injury he sustained when he was in a combat situation.  See Board Hearing Transcript at p. 11.  It is noted that the Veteran received a Combat Infantry Badge for his service in the Republic of Vietnam, and the Board makes a factual finding that he engaged in combat with the enemy.  See DD-214.  Therefore, relevant to this case is the relaxed evidentiary standard of proof afforded combat Veterans under 38 U.S.C.A. § 1154(b).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  That provision directs that, when a disability is alleged to have been incurred or aggravated in combat, this element may be met through satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of a veteran's verified combat service, even when there is no official record of the incident.  Id.  Significantly, however, 38 U.S.C.A. 
§ 1154(b) does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be attributed.  See id.

The section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the severe disability with which he or she was afflicted after leaving the military.  Id.  Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.

Turning to the elements of service connection, the Board finds that the Veteran has a current headache disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  In this regard, he was diagnosed with "migraine headaches" in a September 2009 VA examination and with "mixed type headaches" at a December 2010 VA examination.

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, service treatment records reflect that the Veteran was seen for recurring headaches following the head injury he sustained in December 1970.  A December 1970 service treatment report initially documented head trauma with a laceration of the forehead.  Thereafter, he specifically reported "recurrent [headaches] and dizzy spells."  See December 1970 service treatment record.  At another one of his return visits, it was reported that the Veteran returned with no relief from his headaches; the examiner reported provided an impression of "headaches exacerbated by recent head trauma."  See December 1970 service treatment record.  Months later, in February 1971, the Veteran still complained of severe headaches status post the head injury of December 1970.  The complaints resulted in a diagnosis of headaches of unknown origin.  He was also seen in November 1971, prior to his discharge, complaining of headaches but refusing to see the doctor.  See November 1971 service treatment record.  Thus, a head injury and headaches are well documented in service.

In any event, as the Veteran engaged in combat he is entitled to the presumption that the combat injury occurred as he reported.  In a July 2009 statement, he said, "I was in D Company . . . we made enemy contact while clearing an LZ with C-4 explosives, part of the tree blew off and hit me in the head.  I was in the medical unit for 2 weeks and ever since this incident I have had headaches, dizziness, and at times blurry eyes.  I have a hard time sleeping at night and I believe all these are a result of the head trauma I got while in S. Vietnam."  In light of the case law set forth in Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012), discussed above, the combat presumption of 38 U.S.C.A. § 1154(b) can be used to show the incurrence of an event or injury, as well as to show that a veteran incurred a permanent disability in service, as is the case here, because Veteran has provided lay statements claiming that he sustained not only a head injury, but chronic headaches, at that time.  Thus, the second element necessary for service connection has been established.

The remaining element for service-connection is a nexus between the present disability and the disorder manifest in service.   In this case, the lay evidence is sufficient to establish the nexus.  The U.S. Court of Appeals for the Federal Circuit has repeatedly held that, in certain circumstances, lay evidence alone is sufficient to establish the third element of service connection.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that this Court erred in categorically stating that a valid medical opinion was required to establish nexus and in rejecting the appellant's nexus evidence because she was a layperson).  Moreover, with the combat presumptions at play, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty," pursuant to Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).

The Veteran is competent to report headaches and blurred vision; because these are within his personal knowledge or realm of expertise.  Layno v. Brown, 6 Vet .App. 465, 469-70 (1994).  He has provided statements and testimony reporting that symptoms of headaches with dizziness and blurry vision began in service and that, although he did not seek formal post-service treatment for headaches until 2009; he had self-treated them ever since service separation.  See Board Hearing Transcript at p. 5 (noting that his headaches continued since his head injury and stating that, after service, he used over-the-counter medication and self-treatment methods for his headaches).  Here, the Veteran's chronology of events highly probative in assessing nexus between his current diagnoses and his in-service symptoms.  He consistently and credibly reported the onset of headaches in service resulting from his head trauma.  Significantly, the service treatment records made several references to the recurring nature of these post-injury headaches.  (He is also entitled to a presumption of in-service incurrence due to his combat-status at the time of their occurrence.)   Not only are these statements internally consistent, the Board notes that he initially reported the head injury many years prior to his current claim for service connection claim for headaches.  In fact, he first reported his December 1970 head injury when he initially filed a claim for benefits in 1972, less than a year after service separation, even though that claim was subsequently abandoned for failure to respond to VA's request for additional documentation.  See July 1972 VA Form 21-523, Disallowance of Disability or Death Claim.  

Negative nexus opinions were provided by VA examiners in September 2009 and December 2010.  However, these opinions are of limited probative value.  Notably, the September 2009 erroneously stated that,"[a]fter February 1971, there is no mention in the service medical records of further headaches," when, in fact, the November 1971 service treatment record expressly noted his complaint of "headaches" even though he did not want to see a doctor.  Additionally, the December 2010 VA examiner opined that the Veteran's "headaches are not due to his TBI nor active duty service," but the examiner again incorrectly stated that there was no documentation of headaches after the Veteran's February 1971 service treatment report until 2009, when the Veteran sought treatment through the VA system.   Not only do both examinations cite to an inaccurate fact-that there was no documentation of headaches after the February 1971 service treatment report until 2009-but they also run afoul of the combat presumption of in-service incurrence that applies here.  Additionally, because the Veteran's report of recurring headaches since service are competent and credible, the Board finds that the rationale provided by the VA examiners is inadequate to the extent they may have inappropriately relied on the absence of documentation in the record as the sole basis for the negative opinion.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (whether the medical expert provided fully articulated opinion is one factor in determining the probative value of a medical opinion).  Accordingly, notwithstanding the negative VA opinions, the Board finds that the competent and credible lay evidence is sufficient to establish a nexus between the Veteran's current disability and the in-service headaches.  

Given the diagnosis of headaches rendered during the appeal period, the Veteran's in-service head injury and onset of headaches, and his competent and credible lay evidence of nexus, the Board finds that the evidence supports the establishment of service connection.  As such, the Veteran's service-connection claim for headaches, claimed as headaches with blurred vision and dizziness, is granted.  


ORDER

The appeal for entitlement to an initial compensable rating for bilateral hearing loss prior to June 24, 2014, and a rating in excess of 10 percent for the period beginning June 24, 2014, is dismissed.

Service connection for headaches, claimed as headaches with blurred vision and dizziness, is granted.


REMAND

The RO granted service connection for PTSD and assigned an initial 50 percent rating in the April 2010 rating decision.  The Veteran submitted a May 2010 notice of disagreement, stating, "I believe I should be rated at 70%."  In a March 2011 rating decision, the RO awarded a 70 percent rating for PTSD and explained "[t]his decision is considered a full grant of the benefits sought on appeal for this issue, and the issue is hereby resolved."  However, just prior to the issuance of the March 2011 rating decision, the Veteran submitted the following statement in support of his increased rating claim for PTSD:  

Please consider this documentation as add[i]tional evidence to my NOD [notice of disagreement] of May 08[,] 2010.  I believe my PTSD has gotten progressively worse and should be rated at 100%.  I wish to have a DRO hear my appeal.
See March 2011 VA Form 21-4138.   

An appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, because the award of a 70 percent rating for PTSD is less than the maximum benefit being sought by the Veteran, it is not a full grant of benefits, contrary to conclusion rendered in the March 2011 rating decision.  As such, the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD remains controversy, and the Board will take jurisdiction over the issue for the limited purpose of remanding it for issuance of a Statement of the Case.

Therefore, in order to put this appeal in the correct procedural posture, a remand for the issuance of a Statement of the Case is required.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing entitlement to an initial rating in excess of 70 percent for PTSD.  This issue should not be certified or returned to the Board unless the Veteran or his representative submits an adequate substantive appeal following the issuance of the Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


